FILED IN
                                                                                                   14th COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   9/30/2015 9:29:39 AM
                                                         John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

September 30, 2015

Fourteenth Court of Appeals
Christopher Prine Clerk of Court
301 Fannin Suite 245
Houston TX 77002

                                            NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-CV-1095, Styled Gerald Ricks vs. Anthony Gunn- Filed in 405th District Court of Galveston County,
Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 14th Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: September 04, 2015
Notice of Appeal: September 28, 2015
Motion for New Trial filed: August 31, 2015
Request for Finding of Facts and Conclusions of Law filed: None Filed
Trial Judge: Michelle Slaughter
Court Reporter: Cylena Korkmas

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record. Any
Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Linda Scott, Deputy




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 
                                       Phone (409) 766‐2424 Fax (409) 766‐2292 
 
 
Copy sent to




Gerald Lee Ricks, Pro Se
c/o ML 048 - #1049115
3001 South Emily Drive
Beeville TX 78102




Kenneth D McConnico
Attorney for Anthony D. Gunn
830 Apollo
Houston TX 77058-0000




Cylena Korkmas, Court Reporter
HAND DELIVERED
 
 
 
 
 
 
 




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 
                                       Phone (409) 766‐2424 Fax (409) 766‐2292